Citation Nr: 1105488	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-19 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent from 
March 12, 2005, and an initial  rating in excess of 40 percent 
from December 11, 2007, for degenerative arthritis of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The Veteran served on active duty from August 1971 to June 1973 
and from January 2003 to March 2005.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Columbia, South Carolina 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

In a letter sent to the Veteran in June 2007, the RO asked the 
Veteran if he would like to have a hearing before the Board.  In 
a statement received by the RO in November 2007, the Veteran 
requested a hearing before the Board at the RO.  In a VA Form 9 
received by the Board in February 2008, the Veteran again 
requested a hearing before the Board at the RO.  Pursuant to 38 
C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  Therefore, the case 
must be remanded to ensure that a hearing is scheduled.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center for the following action:

The Veteran should be scheduled for a 
travel Board hearing at the RO in 
accordance with the docket number of his 
appeal.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.





The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


